NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD LEWIS DAVIS,                             No.    17-16796

                Petitioner-Appellant,           D.C. No. 4:17-cv-00045-JGZ

 v.
                                                MEMORANDUM*
J. T. SHARTLE, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Federal prisoner Donald Lewis Davis appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Ivy v. Pontesso,

328 F.3d 1057, 1059 (9th Cir. 2003), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Davis contends that the prison violated his procedural due process rights by

imposing disciplinary sanctions on him without having warned him upon his

arrival to the prison about the Inmate Discipline Program or about the fact that

certain prohibited behaviors carry a mandatory “loss of good-time credit” sanction.

He relies on the U.S. Bureau of Prisons (“BOP”)’s program statements, and his

contention that his signature was forged on an orientation attendance form, to

support this claim. Even if the program statements were to demonstrate a prison

policy of providing an overview of the Inmate Discipline Program’s mandatory

sanctions to incoming prisoners, a “habeas claim cannot be sustained based solely

upon the BOP’s purported violation of its own program statement because

noncompliance with a BOP program statement is not a violation of federal law.”

Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011). Thus, Davis cannot

establish a due process violation.

      Davis concedes that all disciplinary proceedings against him comported with

the minimal procedural due process requirements outlined in Wolff v. McDonnell,

418 U.S. 539, 563-68 (1974). Therefore, the district court did not err by

dismissing Davis’s petition.

      AFFIRMED.




                                         2                                    17-16796